15708898Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 07/10/2020 are acknowledged.
According to the Amendments to the claims, Claims 5 and 11 has /have been amended, Claims 13-18 has /have been added.  Accordingly, Claims 1-18 are pending in the application.  An action on the merits for Claims 1-18 are as follow.  The previous objections to the Drawings are withdrawn in light of applicant's amendment to the Drawings with no new matter added.  According to the 02/05/2021 Pre-Brief Appeal Conference decision, the 112(a) written description requirement Rejection on Claims 6, 12 and 18 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Elizabeth Kendall (# 74280) through a phone call on Jan. 22, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 8: Replace “signals; and” with --signals and being operable in a frequency mode selectable from a plurality of frequency modes; and--.
Claim 1, line 10: Replace “configured to receive” with --configured to select and thereby control the frequency mode of the sensor and to receive--.
Claim 1, line 13: Replace “composition.” with --composition, wherein the plurality of frequency modes includes a first frequency mode and a second frequency mode, the first frequency mode being at a higher frequency with lesser power consumption by the sensor and lower resolution of the measurements relative to the second frequency mode at a lower frequency with greater power consumption by the sensor and higher resolution of the measurements--.
Claim 6: Cancel.
Claim 7, line 9: Replace “signals; and” with --signals and being operable in a frequency mode selectable from a plurality of frequency modes; and--.
Claim 7, line 11: Replace “configured to receive” with --configured to select and thereby control the frequency mode of the sensor and to receive--.
Claim 7, line 15: Replace “composition.” with --composition, wherein the plurality of frequency modes includes a first frequency mode and a second frequency mode, the first frequency mode being at a higher frequency with lesser power consumption by the sensor and lower resolution of the measurements relative to the second frequency mode at a lower frequency with greater power consumption by the sensor and higher resolution of the measurements--.
Claim 12: Cancel.
Claim 13, line 5: Replace “signals; and” with --signals and being operable in a frequency mode selectable from a plurality of frequency modes; and--.
Claim 13, line 6: Replace “configured to receive” with --configured to select and thereby control the frequency mode of the sensor and to receive--.
Claim 13, line 9: Replace “the aerosol precursor composition.” with --an aerosol precursor composition, wherein the plurality of frequency modes includes a first frequency mode and a second frequency mode, the first frequency mode being at a higher frequency with lesser power consumption by the sensor and lower resolution of the measurements relative to the second frequency mode at a lower frequency with greater power consumption by the sensor and higher resolution of the measurements--.
Claim 18: Cancel.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-11 and 13-17 are allowed.
With respect to Independent Claim 1, the closest prior art references of record Rostami et al. (US 2017/0251721 A1) discloses an aerosol delivery device; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious of “wherein the sensor is operable in a frequency mode selectable from a plurality of frequency modes, and the microprocessor is configured to select and thereby control the frequency mode of the sensor, and wherein the plurality of frequency modes includes a first frequency mode and a second frequency mode, the first frequency mode being at a higher frequency with lesser power consumption by the With respect to Claims 2-5, the dependency on Claim 1 makes them allowable.
With respect to Independent Claim 7, the closest prior art references of record Rostami et al. (US 2017/0251721 A1) discloses a control body coupled or coupleable with a cartridge to form an aerosol delivery device; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious of “wherein the sensor is operable in a frequency mode selectable from a plurality of frequency modes, and the microprocessor is configured to select and thereby control the frequency mode of the sensor, and wherein the plurality of frequency modes includes a first frequency mode and a second frequency mode, the first frequency mode being at a higher frequency with lesser power consumption by the sensor and lower resolution of the measurements relative to the second frequency mode at a lower frequency with greater power consumption by the sensor and higher resolution of the measurements” as claimed.  Furthermore, there is no motivation found to modify the prior art to obtain the claimed limitations; thus Claim 7 is in condition for allowance.  With respect to Claims 8-11, the dependency on Claim 7 makes them allowable.
With respect to Independent Claim 13, the closest prior art references of record Rostami et al. (US 2017/0251721 A1) discloses an aerosol delivery device; however, none of the prior art of record, alone or in combination, appears to teach, or With respect to Claims 14-17, the dependency on Claim 13 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761